Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 9-13, 15-16, 18-19, and 21 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Kim (2009/0144541) to disclose the newly amended feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-13, 15-16, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya (2007/0300252) in view of Kim (2009/0144541).

As for claims 1, 10, 18, and 19, Acharya discloses a method for controlling delivery of a subscriber's media content performed by a media control device, the method comprising: 
receiving one or more credentials (username & PIN – fig. 9) by the media control device (Remote location Interface Device 112R), the media control device being geographically remote from a subscriber's local media content delivery network (home location 104H - fig. 1a; [0020], [0022], [0023]); 
sending, by the media control device, a signal to a media content delivery network device (112H; Request to allow access, see Fig. 12.), the signal including information corresponding to the one or more credentials (username; [0065]); 
receiving, by the media control device, a configuration (parental control settings; [0039]) for the subscriber's local media content delivery network in response to the signal (In response to allowing a roaming session, the roaming session user receives the appropriate roaming profile. For example, parental control profiles are received for children. [0039], [0066], [0067]); 
installing the configuration on the media control device (installing the appropriate roaming profile on the remote location TV; [0066], [0067]); and 
delivering, by the media control device, media content to a media presentation device (Remote location TV 110R), the media content being associated with a subscription for the subscriber's local media content delivery network (Remote user can watch their subscription content remotely; [0071]-[0072]).  
However, Acharya fails to disclose:
Wherein the configuration includes at least a unit address identifying a downloadable conditional access system (DCAS) instance;
Wherein the installing the configuration of the media control device further includes:
Initializing the downloadable conditional access system (DCAS) instance on the media control device, the DCAS instance corresponding to the unit address included in the configuration.
In an analogous art, Kim discloses:
Wherein the configuration (“SM certificate”) includes at least a unit address (“ID assigned to the DCAS SM 101” and “IP address”) identifying a downloadable conditional access system (DCAS) instance (The TA issues an SM certificate using an ID and IP address assigned to the DCAS SM 101; [0032], [0036], [0040], [0048], [0056], [00793]);
Wherein the installing the configuration of the media control device further includes: initializing the downloadable conditional access system (DCAS) instance on the media control device, the DCAS instance corresponding to the unit address included in the configuration (After the SM certificate is received, a session key is generated to initialize the DCAS to start an encryption session; [0085], [0086], [0075], [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Acharya’s invention to include the abovementioned limitation, as taught by Kim, for the advantage of enabling real-time mutual authentication based on the most recent information.

As for claims 2 and 11, Acharya discloses wherein the media content delivery network device is a set-top box ([0003], [0020]).

As for claims 3 and 12, Acharya discloses wherein the set-top box is a part of the subscriber's local media content delivery network ([0020], [0021]), the home gateway is a part of the subscriber’s local media content delivery network ([0003], [0020], [0025], [0032]), and the operator network subscriber profile server is a delivery content network operator device ([0020], [0033], [0034]).

As for claims 4 and 13, Acharya discloses wherein the media control device is a set-top box ([0020], [0021]).

As for claims 6 and 15, Acharya discloses wherein the one or more credentials comprise at least one of: a username, a password, or a code number (username, password, code #; fig. 9, [0063]).  

As for claims 7, 16, and 21, Acharya discloses wherein the configuration for the subscriber's local media content delivery network includes parental control settings ([0039]).  

As for claims 9, Acharya discloses wherein the media content includes one or more of: a pay-per-view (PPV) purchase event associated with the configuration, premium subscription content associated with the configuration, or a very-important-person (VIP) subscription content associated with the configuration ([0003], [0035]).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421